Exhibit 10.1


AGREEMENT FOR LAND ACCESS
 
This agreement between Earlscourt Farms Ltd. (hereafter the “Land Owner”) and
North Bay Resources Inc. (hereafter the “Mineral Claim Holder”), herein sets
forth the terms for access to the surface of lands owned by the Land Owner and
located within certain areas near the West bank of Fraser River within Sections
11 and 14, Township 15, Range 27 (hereafter the "Land") to sample for mineral
ores.
 
Representation
 
WHEREAS Mineral Claim Holder makes representation that they are the legal
holders of valid placer claims under the British Columbia Mining Act and that
they or their officers, employees and agents have applied for and received all
required permits to exercise these claims in full accordance with the laws of
British Columbia; and,
 
AND WHEREAS, these claims extend beneath certain lands of the Land Owner which
are unoccupied and not under cultivation currently; and
 
AND WHEREAS, in consideration of this representation, Land Owner has in
consultation agreed to cooperate with Mineral Claim Holder in allowing access to
the surface,Now therefore, the parties covenant and agree as follows:
 
Terms and Conditions
 
Compliance
 
The privileges of this agreement are granted on condition of compliance with the
terms thereof.  Mineral Claim Holder and its officers, employees and agents
shall comply with all federal, provincial and local laws, regulations and
ordinances governing, controlling or limiting in any way the work or the persons
engaged in the work as well as any permit conditions from the Provincial Mining
Inspector and/or other agencies.
 
Location and Extent of Access
 
Mineral Claim Holder shall be allowed access and work space at Six (6) test pit
locations on the Land in dimensions as provided in permit from Inspector of
Mines and located as shown on attached map, and in accordance with terms of
permit. In addition, Mineral Claim Holder shall be allowed access to a mutually
agreeable area for screening and sluicing of material removed from test pits,
use of water at agreed upon location and staging area for equipment in a
mutually suitable area.
 
Schedule of activities
 
All work shall be conducted between date of agreement execution and December 31,
2012.
 
 
 

--------------------------------------------------------------------------------

 


Notice and Communication
 
All official communication shall occur in writing between the parties as
follows:


Land Owner
Mineral Claim Holder
Earlscourt Farms
North Bay Resources Inc.
Box 50 Mile 2 Spencer Rd.
PO Box 162
Lytton, BC V0K1Z0
Skippack, PA 19474 USA





Indemnification
 
Mineral Claim Holder and its officers, employees and agents shall defend,
indemnify and hold harmless Land Owner, its officers, employees, agents, heirs
and successors from any and every claim and risk and losses, damages, demands,
suits, judgments and attorneys' fees, and other expenses of any kind, on account
of injury to or death of any and all persons and on account of all property
damage of any kind, whether tangible or intangible, including loss of use
resulting therefrom, in connection with the work or caused or occasioned in
whole or in part by reason of the presence of Mineral Claim Holder or its
officers, employees and agents on the Land.
 
Transferal and Authorization
 
This agreement may not be transferred without the express written consent of
both parties.
 
Insurance
 
Mineral Claim Holder, its officers, employees and agents shall obtain and
continuously carry during the term of the Agreement all such insurance as may be
required provided that, at a minimum, Mineral Claim Holder shall carry not less
than $1,000,000 in liability insurance on a per occurrence basis with a
reputable and duly licensed insurance firm with valid coverage in British
Columbia, Canada.
 
Rent
 
In consideration of the foregoing authorization to enter and occupy premises of
Land Owner for test pits as outlined above, Mineral Claim Holder shall pay to
Land Owner in lawful currency of Canada as follows:$50.00 per day from start of
work until completion and restoration of the Land subsequent to conclusion of
work associated with the test pits in accordance with permit terms and
conditions.
 
 
 

--------------------------------------------------------------------------------

 
 
Renegotiation of Terms of Access
 
In the event of successful test pit results, and in the further event that the
Mineral Claim Holder desires to pursue extraction of ore on an increased scale,
the parties herein agree to renegotiate the terms of access of the Mineral
Holder to the land and its claim(s) therein, in light of the further impact to
the land and the Land Owner.
 
  Entire Agreement
 
This agreement represents the entire agreement between the parties hereto
pertaining to Ministry of Mines permit # P-4-275 Approval #12-1620779-0625 for
test pits.
 


 
Execution of Agreement
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed,
 
EARLSCOURT FARMS LTD.
 
NORTH BAY RESOURCES INC.
         
By:  /s/ Evelyn Mundall-Newell                      
 
By:  /s/ Perry Leopold                           
         
Title:  Owner                                                       
 
Title:  CEO                                                
         
Date:   11/26/2012                                               
 
Date:  11/26/2012                                     
 


 